Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show steps S700 and S800 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

	Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S100, S200, and S300” have been used to designate both “generate driving trajectory”, “control backward driving along driving trajectory”, and “is change on target path sensed” as well as “generate first driving trajectory”, “generate second driving trajectory” and “generate optimal driving trajectory, and control backward driving” respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a driving trajectory generation unit” in claim 1
“a control unit” in claim 1
“the control unit” in claim 4 
“a first driving trajectory generation unit” in claim 8
“a second driving trajectory generation unit” in claim 8
“a control unit” in claim 8
“the first driving trajectory generation unit” in claim 9
“the second driving trajectory generation unit” in claim 9
“the control unit” in claim 13 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11 recites the limitation “an optimal driving trajectory” in line 6, however an optimal driving trajectory is stated in claim 8 previously, making it unclear if it is intended to be a new optimal trajectory or an additional trajectory. Appropriate correction is required. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Laws et al. (US Pre-Granted Publication No. US 2020/0057453 A1 hereinafter “Laws”) in view of Dudar (US Pre-Granted Publication No. US 2018/0047293 A1 hereinafter “Dudar”).

	Regarding claim 1 Laws discloses:

	An apparatus for controlling backward driving of a vehicle, comprising: (Laws [0055] [0208] wherein an automated vehicle drives in reverse) 2a driving trajectory generation unit configured to generate a driving trajectory for 3backward driving of an ego vehicle on a target path, (Laws [0037] [0101] wherein the vehicle system controls all planned movements of the vehicle, including in backwards driving situations (see also [0208])) using sensing information acquired while 4the ego vehicle drives forward along the target path; and sa control unit configured to: (Laws [0101] [0037] wherein different vehicle information and sensor information is used to determine driving trajectories) 6control the backward driving of the ego vehicle on the target path according to 7the driving trajectory generated by the driving trajectory generation unit; (Laws [0208] wherein the vehicle is able to drive in a reverse manner) 8correct the driving trajectory using driving information of another vehicle, (Laws [0106] wherein multiple vehicles can share information regarding trajectory and paths to take based on sensed information) … when a change on the 10target path is sensed in comparison to during the forward driving of the ego vehicle iiduring the process of controlling (Laws [0106] wherein multiple vehicles can share information regarding trajectory and paths to take based on sensed information) the backward driving of the ego vehicle; (Laws [0055] [0208] wherein an automated vehicle drives in reverse) and 12control the backward driving of the ego vehicle (Laws [0055] [0208] wherein an automated vehicle drives in reverse) according to the corrected 13driving trajectory.  (Laws [0106] wherein multiple vehicles can share information regarding trajectory and paths to take based on sensed information and correct based on differences i.e. correct the trajectory). 

	Laws does not appear to disclose:

	which 9has driven backward on the target path before the ego vehicle,

	However, in the same field of endeavor of vehicle controls Dudar discloses:

	“which 9has driven backward on the target path before the ego vehicle,” (Dudar [0020] [0030] wherein the following vehicle reverses on the path after travelling forward and becoming the new lead vehicle while not taking the controls of the platoon)



	Regarding claim 2 Laws in view of Dudar discloses all of the limitations of claim 1 and Laws further discloses:

	The apparatus of claim 1, wherein the driving information of the another vehicle 2comprises an actual driving trajectory along which the another vehicle has driven (Laws [0106] wherein multiple vehicles can share information regarding trajectory and paths to take based on sensed information) backward on 3the target path, (Laws [0055] [0208] wherein an automated vehicle drives in reverse) or longitudinal and lateral displacements of the another vehicle while the another 4vehicle drives backward.  (Laws [0158] wherein the longitudinal movement and steering i.e. lateral displacement is determined from the other vehicle, see also [0055] [0208] wherein the vehicle reverses).

	Regarding claim 3 Laws in view of Dudar discloses all of the limitations of claim 1 and further discloses:

The apparatus of claim 1, wherein the change on the target path comprises an entry of an object to interrupt the backward driving of the ego vehicle on the driving trajectory.  (Laws [0190] [0201] wherein the vehicle is able to determine obstacles in a path to avoid, see also [0055] [0208] wherein the vehicle reverses).  

	Regarding claim 4 Laws in view of Dudar discloses all of the limitations of claim 3 but Dudar does not appear to disclose:

	… wherein the control unit corrects the driving trajectory to follow an actual driving trajectory along which the another vehicle has driven backward on the 3target path, such that the ego vehicle drives backward by bypassing the object.

	However, in the same field of endeavor of vehicle controls Dudar discloses:

	“wherein the control unit corrects the driving trajectory to follow an actual driving trajectory along which the another vehicle has driven backward on the 3target path, such that the ego vehicle drives backward by bypassing the object.” (Dudar [0017] [0020] [0030] wherein the following vehicle reverses on the path after travelling forward and becoming the new lead vehicle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the previously backward driven target path of Dudar with the vehicle control system of Laws because one of ordinary skill would have been motivated to make this modification 
	Regarding claim 5 Laws in view of Dudar disclose all of the limitations of claim 1 but Laws does not appear to disclose:

	… wherein, in response to a following vehicle entering 2the target path is sensed while the control unit controls the backward driving of the ego vehicle 3on the target path, the control unit transfers a notification to the following vehicle in order to stop 4the following vehicle from entering the target path.

	However, in the same field of endeavor of vehicle controls Dudar discloses:

	“wherein, in response to a following vehicle entering 2the target path is sensed while the control unit controls the backward driving of the ego vehicle 3on the target path, the control unit transfers a notification to the following vehicle in order to stop 4the following vehicle from entering the target path.” (Dudar [0027-0028] wherein the lead vehicle determines the platooning vehicle should stop and reverse avoiding the lead vehicles target path).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the previously backward driven target path of Dudar with the vehicle control system of Laws because one of ordinary skill would have been motivated to make this modification in order to allow for the ego vehicle to retain control of a platoon while benefiting from the 

	Regarding claim 6 Laws in view of Dudar disclose all of the limitations of claim 5 and Laws further discloses:

	The apparatus of claim 5, wherein the ego vehicle and the another vehicle 2communicate with each other through V2X (Vehicle to Everything) communication, and the ego 3vehicle and the following vehicle communicate with each other through V2X communication.  (Laws [0040] wherein the vehicles communicate using V2X links).

	Regarding claim 7 Laws in view of Dudar discloses all of the limitations of claim 1 and Laws further discloses:

	The apparatus of claim 1, wherein the apparatus is applied to an autonomous 2backward driving assist system applied to the ego vehicle.  (Laws [0053] [0055] [0208] wherein the vehicle is an autonomous vehicle capable of driving backwards).

	Claims 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (US Pre-Granted Publication No. US 2021/0078586 A1 hereinafter “Sakaguchi”) in view of Hass et al. (US Pre-Granted Publication No. US 2016/0280265 A1 hereinafter “Hass”).

Regarding claim 8 Sakaguchi discloses:

	An apparatus for controlling backward driving of a vehicle, comprising: 2a first driving trajectory generation unit configured to generate a first driving trajectory 3for backward driving of a vehicle, (Sakaguchi [0038] wherein the vehicle trajectory for forward and backward driving is calculated) based on rear wheel speed information and (Sakaguchi [0049] wherein the rear wheel pulse speed is determined) steering angle 4information, which are acquired while the vehicle drives forward along a target path; (Sakaguchi [0062] wherein steered wheel angle information is used to determine errors in the vehicle travel) s… based on the rear wheel speed information which 32is acquired while the vehicle drives forward along the target path; (Sakaguchi [0049] [0091] wherein the rear wheel pulse speed is determined) and a control unit configured to: 9… by applying a curvature 11parameter, (Sakaguchi [0070-0071] wherein the yaw angle change also determines curvature changes in the travel path) (Hass [0096]) indicating the curvature of the target path, to a previously-trained weight 12decision model; (Sakaguchi [0070-0071] wherein the yaw angle change also determines curvature changes in the travel path with a weighted average speed between two points) 13… backward driving … (Sakaguchi [0038] wherein the vehicle trajectory for forward and backward driving is calculated)

	Sakaguchi does not appear to disclose:

	a second driving trajectory generation unit configured to generate a second driving trajectory for backward driving of the vehicle, or decide a first weight and a second weight for compensating for a complementary 10characteristic between the first and second driving trajectories  or decide an optimal driving trajectory by applying the decided first and second 14weights to the first and second driving trajectories, respectively; and iscontrol … of the vehicle on the target path according to the 16decided optimal driving trajectory. 

	However, in the same field of endeavor of vehicle controls Hass discloses:

	“a second driving trajectory generation unit configured to generate a second driving trajectory for backward driving of the vehicle,” (Hass [0070] [0089] wherein the first and second controllers are weighted for the compensation of the vehicle) and “decide a first weight and a second weight for compensating for a complementary 10characteristic between the first and second driving trajectories”  (Hass [0070] [0089] wherein the first and second controllers are weighted for the compensation of the vehicle) and “decide an optimal driving trajectory by applying the decided first and second 14weights to the first and second driving trajectories, respectively; (Hass [0095] [0070] wherein the steering device superposes controls to determine an optimum steering angle and control for the driver) and iscontrol … of the vehicle on the target path according to the 16decided optimal driving trajectory.”  (Hass [0095] [0070] wherein the steering device superposes controls to determine an optimum steering angle and control for the driver).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second trajectory and weights of Hass with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to better control a vehicle based on various controllers and weights based on the dynamic state of the vehicle to more accurately control the vehicle for the conditions present (Hass [0089]).

	Regarding claim 13 Sakaguchi in view of Hass discloses all of the limitations of claim 8 and Sakaguchi further discloses:

	The apparatus of claim 8… ) and the left/right rear wheel speed difference of the vehicle (Sakaguchi [0067] wherein the steered wheel angle and weighted speed is used to determine differences in the wheel travel) as the curvature parameter (Sakaguchi [0070-0071] wherein the yaw angle change also determines curvature changes in the travel path) … and a wheel speed sensor, 4which are mounted in the vehicle.  (Sakaguchi [0067] wherein the steered wheel angle and weighted speed is used to determine differences in the wheel travel). 

	Sakaguchi does not appear to disclose:

	wherein the control unit acquires one or more of the 34yaw rate, the steering angle, or through a yaw rate sensor, a steering angle sensor,

	However, in the same field of endeavor of vehicle controls Hass discloses:

	“wherein the control unit acquires one or more of the 34yaw rate, (Hass [0035] [0055] wherein the yaw rate is determined) the steering angle,” (Hass [0082] wherein the steering wheel angle is determined for controlling the vehicle) and “through a yaw rate sensor, (Hass [0035] [0055] wherein the yaw rate is determined) a steering angle sensor,” (Hass [0082] wherein the steering wheel angle is determined for controlling the vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the yaw rate and steering angle of Hass with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to identify vehicle characteristics to better control the vehicle (Hass [0035] [0055] [0089]).

	Regarding claim 14 Sakaguchi in view of Hass disclose all of the limitations of claim 8 and Sakaguchi further discloses:

	The apparatus of claim 8, wherein the apparatus is applied to an autonomous 2backward driving assist system applied to the vehicle. (Sakaguchi [0039] [0045] wherein the vehicle has an automatic parking system i.e. an autonomous backward driving system)

	Regarding claim 15 Sakaguchi discloses:

	A method for controlling backward driving of a vehicle, comprising: generating, by 2a first driving trajectory generation unit, a first driving trajectory 3for backward driving of a vehicle, (Sakaguchi [0038] wherein the vehicle trajectory for forward and backward driving is calculated) based on rear wheel speed information and (Sakaguchi [0049] wherein the rear wheel pulse speed is determined) steering angle 4information, which are acquired while the vehicle drives forward along a target path; (Sakaguchi [0062] wherein steered wheel angle information is used to determine errors in the vehicle travel) s… based on the rear wheel speed information which 32is acquired while the vehicle drives forward along the target path; (Sakaguchi [0049] 9… by applying a curvature 11parameter, (Sakaguchi [0070-0071] wherein the yaw angle change also determines curvature changes in the travel path) (Hass [0096]) indicating the curvature of the target path, to a previously-trained weight 12decision model; (Sakaguchi [0070-0071] wherein the yaw angle change also determines curvature changes in the travel path with a weighted average speed between two points) 13… backward driving … (Sakaguchi [0038] wherein the vehicle trajectory for forward and backward driving is calculated)

	Sakaguchi does not appear to disclose:

	generating, by a second driving trajectory generation unit, a second driving trajectory for backward driving of the vehicle, or deciding, by a control unit, a first weight and a second weight for compensating for a complementary 10characteristic between the first and second driving trajectories   or decide an optimal driving trajectory by applying the decided first and second 14weights to the first and second driving trajectories, respectively, and iscontrolling … of the vehicle on the target path according to the 16optimal driving trajectory.   

	However, in the same field of endeavor of vehicle controls Hass discloses:

	“generating, by a second driving trajectory generation unit, a second driving trajectory for backward driving of the vehicle,” (Hass [0070] [0089] wherein the first and second controllers are weighted for the compensation of the vehicle) and “deciding, by a control unit, a first weight and a second weight for compensating for a complementary 10characteristic between the first and second driving trajectories”  (Hass [0070] [0089] wherein the first and second controllers are weighted for the compensation of the vehicle) and “decide an optimal driving trajectory by applying the decided first and second 14weights to the first and second driving trajectories, respectively, (Hass [0095] [0070] wherein the steering device superposes controls to determine an optimum steering angle and control for the driver) and iscontrolling … of the vehicle on the target path according to the 16optimal driving trajectory.”  (Hass [0095] [0070] wherein the steering device superposes controls to determine an optimum steering angle and control for the driver). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second trajectory and weights of Hass with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to better control a vehicle based on various controllers and weights based on the dynamic state of the vehicle to more accurately control the vehicle for the conditions present (Hass [0089]).

	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Hass as applied to claims 8 and 15 above, and further in view of Frank (Foreign Patent No. CN 105313958 A hereinafter “Frank”).

	Regarding claim 9 Sakaguchi in view of Hass disclose all of the limitations of claim 8 and Sakaguchi further discloses:

	The apparatus of claim 8, wherein: 2the rear wheel speed information comprises a wheel pulse count and a left/right rear 3wheel speed difference; (Sakaguchi fig. 5 [0053] wherein the  4the first driving trajectory generation unit generates the first driving trajectory by sestimating a longitudinal displacement of the vehicle through the wheel pulse count (Sakaguchi fig. 5 wherein the wheel pulse determines if the vehicle is travelling straight, zigzag, or another form of travel) and 6estimating a lateral displacement of the vehicle through the steering angle information; (Sakaguchi [0062] wherein the steered wheel angle information is used to determine travel and error of the vehicle) … and 9estimating the lateral displacement of the vehicle through the left/right rear wheel speed iodifference.  (Sakaguchi [0062] wherein the steered wheel angle information is used to determine travel and error of the vehicle). 

	Sakaguchi does not appear to disclose:

	and 7the second driving trajectory generation unit generates the second driving trajectory by 8estimating the longitudinal displacement of the vehicle through the wheel pulse count

	However, in the same field of endeavor of vehicle controls Frank discloses:

	“and 7the second driving trajectory generation unit generates the second driving trajectory by 8estimating the longitudinal displacement of the vehicle through the wheel pulse count” (Frank translation page 5 6th full paragraph wherein the wheel sensor pulses determine a longitudinal error for reversing the car and correcting the errors)

th full paragraph).

	Regarding claim 16 Sakaguchi in view of Hass disclose all of the limitations of claim 15 
	
	The method of claim 15, wherein: the rear wheel speed information comprises a wheel pulse count and a left/right rear 35wheel speed difference; (Sakaguchi fig. 5 [0053] wherein the wheel pulse is based on rear wheel speeds) in the generating of the first driving trajectory, the first driving trajectory generation unit sgenerates the first driving trajectory by estimating a longitudinal displacement of the vehicle 6through the wheel pulse count (Sakaguchi fig. 5 wherein the wheel pulse determines if the vehicle is travelling straight, zigzag, or another form of travel)  and estimating a lateral displacement of the vehicle through the 7steering angle information; (Sakaguchi [0062] wherein the steered wheel angle information is used to determine travel and error of the vehicle) … and estimating the lateral displacement of the vehicle 11through the left/right rear wheel speed difference.  (Sakaguchi [0062] wherein the steered wheel angle information is used to determine travel and error of the vehicle).

	Sakaguchi does not appear to disclose:

and 8in the generating of the second driving trajectory, the second driving trajectory generation 9unit generates the second driving trajectory by estimating the longitudinal displacement of the iovehicle through the wheel pulse count

	However, in the same field of endeavor of vehicle controls Frank discloses:

	“and 8in the generating of the second driving trajectory, the second driving trajectory generation 9unit generates the second driving trajectory by estimating the longitudinal displacement of the iovehicle through the wheel pulse count” (Frank translation page 5 6th full paragraph wherein the wheel sensor pulses determine a longitudinal error for reversing the car and correcting the errors)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the longitudinal wheel pulse information of Frank with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to better control the reliability and accuracy of the travelling vehicle by determining pulses of a wheel only when accurate (Frank translation page 5 6th full paragraph).

	Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Hass and Frank as applied to claims 9 and 16 above, and further in view of Hirao (US Pre-Granted Publication No. US 2013/0079988 A1 hereinafter “Hirao”).

Regarding claim 10 Sakaguchi in view of Hass and Frank disclose all of the limitations of claim 9 and Sakaguchi further discloses:

	The apparatus of claim 9, wherein: 33the curvature parameter comprises one or more of a yaw rate, (Sakaguchi [0070] wherein the yaw angle is determined during travel) a steering angle, (Sakaguchi [0062] wherein the steered wheel angle information is used to determine travel and error of the vehicle) and the left/right rear wheel speed difference of the vehicle; (Sakaguchi fig. 5 [0053] wherein the wheel pulse is based on rear wheel speeds) …

	Sakaguchi does not appear to disclose:

	and 4the weight decision model is previously trained to receive one or more of the yaw rate, sthe steering angle and the left/right rear wheel speed difference, which are acquired as the 6curvature parameter while the vehicle drives, and to decide the first weight which decreases as a 7driving road has a large curvature, and decide the second weight which increases as the driving 8road has a large curvature.  

	However, in the same field of endeavor of vehicle controls Hass discloses:

	“and 4the weight decision model is previously trained to receive one or more of the yaw rate, sthe steering angle and the left/right rear wheel speed difference,” (Hass [0070] [0089] wherein the first and second controllers are weighted for the compensation of the vehicle)



	Additionally, Sakaguchi in view of Hass does not appear to disclose:

	which are acquired as the 6curvature parameter while the vehicle drives, and to decide the first weight which decreases as a 7driving road has a large curvature, and decide the second weight which increases as the driving 8road has a large curvature.  

	However, in the same field of endeavor of vehicle controls Hirao disclose:

	“which are acquired as the 6curvature parameter while the vehicle drives, and to decide the first weight which decreases as a 7driving road has a large curvature, and decide the second weight which increases as the driving 8road has a large curvature.” (Hirao [0050] wherein the weight of the yaw rate decreases when the second yaw rate increases, based on yaw rates of the vehicle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the weights of the curvature of Hirao with the vehicle control system of Sakaguchi and Hass because one of ordinary skill would have been motivated to make this 

	Regarding claim 11 Sakaguchi in view of Hass and Frank and Hirao discloses all of the limitations of claim 10 and Sakaguchi further discloses:

	The apparatus of claim 10, wherein the control unit:… and the left/right steering wheel speed difference, (Sakaguchi [0067] wherein the steered wheel angle and weighted speed is used to determine differences in the wheel travel) which are acquired as the curvature 4parameter indicating the curvature of the target path while the vehicle drives forward on the starget path, (Sakaguchi [0070-0071] wherein the yaw angle change also determines curvature changes in the travel path with a weighted average speed between two points) to the weight decision model; … and then 9controls the backward driving of the vehicle (Sakaguchi [0038] wherein the vehicle trajectory for forward and backward driving is calculated) … 

	Sakaguchi does not appear to disclose:

	decides the first and second weights by applying one or more of the yaw rate, the steering 3angle or decides an optimal driving trajectory by merging the first and second driving trajectories 7through a process of applying the decided first and second weights to the first and second driving 8trajectories, respectively; or on the target path according to the decided 10optimal driving trajectory.  



	“decides the first and second weights (Hass [0070] [0089] wherein the first and second controllers are weighted for the compensation of the vehicle) by applying one or more of the yaw rate, (Hass [0035] [0055] wherein the yaw rate is determined) the steering 3angle” (Hass [0082] wherein the steering wheel angle is determined for controlling the vehicle) and “decides an optimal driving trajectory by merging the first and second driving trajectories 7through a process of applying the decided first and second weights to the first and second driving 8trajectories, respectively;”  (Hass [0095] [0070] wherein the steering device superposes controls to determine an optimum steering angle and control for the driver based on different trajectories, see also fig. 3b with paths 102 and 104) and on the target path according to the decided 10optimal driving trajectory.  (Hass [0095] [0070] wherein the steering device superposes controls to determine an optimum steering angle and control for the driver based on different trajectories, see also fig. 3b with paths 102 and 104). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second trajectory and weights of Hass with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to better control a vehicle based on various controllers and weights based on the dynamic state of the vehicle to more accurately control the vehicle for the conditions present (Hass [0089]).

	Regarding claim 12 Sakaguchi in view of Hass and Frank and Hirao disclose all of the limitations of claim 10 but Sakaguchi does not appear to disclose:

	…wherein the second weight is decided in a range 2equal to or greater than a pre-defined lower limit value through the weight decision model.

	However, in the same field of endeavor of vehicle controls Hass discloses:

	“wherein the second weight is decided in a range 2equal to or greater than a pre-defined lower limit value through the weight decision model.” (Hass [0089] wherein the first and second controllers are weighted based on dynamic ranges i.e. the second weight is set based on the driving characteristics).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second trajectory and weights of Hass with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to better control a vehicle based on various controllers and weights based on the dynamic state of the vehicle to more accurately control the vehicle for the conditions present (Hass [0089]).

	Regarding claim 17 Sakaguchi in view of Hass and Frank disclose all of the limitations of claim 16 and Sakaguchi further discloses:

	The method of claim 16, wherein: 33the curvature parameter comprises one or more of a yaw rate, (Sakaguchi [0070] wherein the yaw angle is determined during travel) a steering angle, (Sakaguchi [0062] wherein the steered wheel angle information is used to determine travel and and the left/right rear wheel speed difference of the vehicle; (Sakaguchi fig. 5 [0053] wherein the wheel pulse is based on rear wheel speeds) …

	Sakaguchi does not appear to disclose:

	and 4the weight decision model is previously trained to receive one or more of the yaw rate, sthe steering angle and the left/right rear wheel speed difference, which are acquired as the 6curvature parameter while the vehicle drives, and to decide the first weight which decreases as a 7driving road has a large curvature, and decide the second weight which increases as the driving 8road has a large curvature.  

	However, in the same field of endeavor of vehicle controls Hass discloses:

	“and 4the weight decision model is previously trained to receive one or more of the yaw rate, sthe steering angle and the left/right rear wheel speed difference,” (Hass [0070] [0089] wherein the first and second controllers are weighted for the compensation of the vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second trajectory and weights of Hass with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to better control a vehicle based on various controllers and weights based on the dynamic state of the vehicle to more accurately control the vehicle for the conditions present (Hass [0089]).



	which are acquired as the 6curvature parameter while the vehicle drives, and to decide the first weight which decreases as a 7driving road has a large curvature, and decide the second weight which increases as the driving 8road has a large curvature.  

	However, in the same field of endeavor of vehicle controls Hirao disclose:

	“which are acquired as the 6curvature parameter while the vehicle drives, and to decide the first weight which decreases as a 7driving road has a large curvature, and decide the second weight which increases as the driving 8road has a large curvature.” (Hirao [0050] wherein the weight of the yaw rate decreases when the second yaw rate increases, based on yaw rates of the vehicle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the weights of the curvature of Hirao with the vehicle control system of Sakaguchi and Hass because one of ordinary skill would have been motivated to make this modification in order to further increase vehicle control in non-linear sections with roll suppression and yaw stability (Hirao [0050-0053] [0067]).

	Regarding claim 18 Sakaguchi in view of Hass and Frank and Hirao disclose all of the limitations of claim 17 and Sakaguchi further discloses:

The method of claim 17, wherein in controlling the backwards driving, the control unit:… and the left/right steering wheel speed difference, (Sakaguchi [0067] wherein the steered wheel angle and weighted speed is used to determine differences in the wheel travel) which are acquired as the curvature 4parameter indicating the curvature of the target path while the vehicle drives forward on the starget path, (Sakaguchi [0070-0071] wherein the yaw angle change also determines curvature changes in the travel path with a weighted average speed between two points) to the weight decision model; … and then 9controls the backward driving of the vehicle (Sakaguchi [0038] wherein the vehicle trajectory for forward and backward driving is calculated) … 

	Sakaguchi does not appear to disclose:

	decides the first and second weights by applying the yaw rate, the steering 3angle or decides the optimal driving trajectory by merging the first and second driving trajectories 7through a process of applying the decided first and second weights to the first and second driving 8trajectories, respectively; or on the target path according to the decided 10optimal driving trajectory.  

	However, in the same field of endeavor of vehicle controls Hass discloses:

	“decides the first and second weights (Hass [0070] [0089] wherein the first and second controllers are weighted for the compensation of the vehicle) by applying one or more of the yaw rate, (Hass [0035] [0055] wherein the yaw rate is determined) the steering 3angle” (Hass [0082] decides an optimal driving trajectory by merging the first and second driving trajectories 7through a process of applying the decided first and second weights to the first and second driving 8trajectories, respectively;”  (Hass [0095] [0070] wherein the steering device superposes controls to determine an optimum steering angle and control for the driver based on different trajectories, see also fig. 3b with paths 102 and 104) and on the target path according to the decided 10optimal driving trajectory.  (Hass [0095] [0070] wherein the steering device superposes controls to determine an optimum steering angle and control for the driver based on different trajectories, see also fig. 3b with paths 102 and 104). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second trajectory and weights of Hass with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to better control a vehicle based on various controllers and weights based on the dynamic state of the vehicle to more accurately control the vehicle for the conditions present (Hass [0089]).

	Regarding claim 19 Sakaguchi in view of Hass and Frank and Hirao disclose all of the limitations of claim 17 but Sakaguchi does not appear to disclose:

	…wherein the second weight is decided in a range 2equal to or greater than a pre-defined lower limit value through the weight decision model.

	However, in the same field of endeavor of vehicle controls Hass discloses:

	“wherein the second weight is decided in a range 2equal to or greater than a pre-defined lower limit value through the weight decision model.” (Hass [0089] wherein the first and second controllers are weighted based on dynamic ranges i.e. the second weight is set based on the driving characteristics).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second trajectory and weights of Hass with the vehicle control system of Sakaguchi because one of ordinary skill would have been motivated to make this modification in order to better control a vehicle based on various controllers and weights based on the dynamic state of the vehicle to more accurately control the vehicle for the conditions present (Hass [0089]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0273049 A1 discloses a second trajectory unit for driving a vehicle based on various factors 
US 2019/0138017 A1 discloses an autonomously controlled steering element for a reversing vehicle around obstacles in a reverse path 
US 2019/0184981 A1 discloses a reversing parking method


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664